79881: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-32073: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 79881


Short Caption:C & A INVS., L.L.C. VS. JIANGSON DUKE, LLC C/W 83279Court:Supreme Court


Consolidated:79881*, 83279Related Case(s):80824, 83279


Lower Court Case(s):Carson City - First Judicial District - 17RP000091BClassification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:10/30/2019 / Shipman, MadelynSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantC & A Investments, L.L.C.Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Joel W. Locke
							(Allison MacKenzie, Ltd.)
						Ryan D. Russell
							(Allison MacKenzie, Ltd.)
						


RespondentJiangson Duke, LLCRichard A. Salvatore
							(Midtown Reno Law)
						


RespondentNorthern Nevada Comstock Investments, LLCJohn K. Gallagher
							(Guild, Gallagher & Fuller, Ltd.)
						Patrick H. Gallagher
							(Guild, Gallagher & Fuller, Ltd.)
						


RespondentWells Fargo Bank Northwest, N.A.Jennifer Mahe
							(Mahe Law, Ltd.)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


11/07/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


10/29/2019Filing FeeFiling Fee Paid. $250.00 from Allison MacKenzie.  Check no. 13019. (SC)


10/29/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)19-44419




10/29/2019Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)19-44422




10/29/2019Notice of Appeal DocumentsFiled Copy of District Court Docket Entries. (SC)19-44426




10/30/2019Notice/IncomingFiled Notice of Appearance (John K. Gallagher, S. Timothy Summers and Patrick H. Gallagher of the law firm of Guild, Gallagher & Fuller, Ltd. as counsel for respondent Northern Nevada Comstock Investments, LLC). (SC)19-44624




10/30/2019Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Madelyn Shipman. (SC).19-44701




10/31/2019Notice/IncomingFiled Notice of Association of Counsel (Robert L. Eisenberg as counsel for Appellant). (SC)19-44844




11/08/2019Docketing StatementFiled Docketing Statement Civil Appeals. (SC)19-45965




11/15/2019Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for March 3, 2020, at 9:00 am. (SC).19-47007




11/18/2019Notice/IncomingFiled Respondent Northern Nevada Comstock Investments, LLC's Notice of Disassociation of Counsel. (SC)19-47198




11/19/2019Notice/IncomingFiled Affidavit of Mailing (Northern Nevada Comstock Investments, LLC's Notice of Disassociation of Counsel). (SC)19-47280




11/21/2019Notice of Appeal DocumentsFiled Copy of District Court Docket Entries. (SC)19-47742




02/21/2020Notice of Appeal DocumentsFiled Copy of District Court Docket Entries. (SC)20-07117




02/21/2020Notice of Appeal DocumentsFiled District Court Docket Entries. (SC)20-07220




02/25/2020Notice of Appeal DocumentsFiled Copy of District Court Docket Entries. (SC)20-07648




02/27/2020Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: April 8, 2020, at 9:00 AM. (SC)20-08005




03/06/2020Notice of Appeal DocumentsFiled Copy of District Court Docket Entries. (SC)20-09001




03/24/2020Settlement Program ReportFiled Amended ECAR/Appropriate for Settlement Program. The mediation scheduled for April 8, 2020 in 79881 is being continued due to COVID-19 - request is up to 90 days per NRAP 16(f)(2) for combined cases. Case Nos. 79881/80824. (SC)20-11278




04/02/2020Settlement Program ReportFiled Amended ECAR/Appropriate for Settlement Program. This case is appropriate for the program and a mediation session will be re-scheduled. Case Nos. 79881/80824. (SC)20-12685




04/08/2020Settlement Order/ProceduralFiled Order. The settlement judge shall file the Final Settlement Program Status Report by July 27, 2020. Nos. 79881/80824. (SC).20-13321




07/01/2020Settlement Program ReportFiled Amended ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation. Case Nos. 79881/80824. (SC).20-24476




07/10/2020Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief.  (SC)20-25530




07/16/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 03/18/19; 03/20/19 and 03/21/20. To Court Reporter: Sunshine Litigation Services. (SC)20-26222




07/22/2020Notice of Appeal DocumentsFiled District Court Docket Entries. (SC)20-26731




07/22/2020Notice of Appeal DocumentsFiled Copy of District Court Docket Entries. (SC)20-26783




07/23/2020Transcript RequestFiled Notice Regarding Transcripts. (SC).20-26891




07/24/2020TranscriptFiled Notice from Court Reporter.  Gail R. Willsey stating that the requested transcripts were delivered.  Dates of transcripts: 03/18/19 and 03/20/19. (SC)20-27115




07/24/2020TranscriptFiled Notice from Court Reporter. Pamela D. Simon stating that the requested transcripts were delivered.  Dates of transcripts: 03/18/19 (AM session) and 03/21/19. (SC)20-27122




10/07/2020MotionFiled Appellant's Motion for Extension of Time for Opening Brief (First Request). (SC)20-36858




10/07/2020Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Appellant's Opening Brief and Joint Appendix due: November 9, 2020. (SC)20-36864




11/04/2020Notice/IncomingFiled Respondent's Notice of Limited Participation. (SC)20-40143




11/04/2020Notice/IncomingFiled Appellant's Response to Notice of Limited Participation. (SC)20-40165




11/06/2020MotionFiled Appellant's Motion for Extension of Time for Opening Brief (Second Request). (SC)20-40642




11/09/2020Order/ProceduralFiled Order. Respondent Bank of Utah/Wells Fargo has filed a notice of limited participation indicating that it has been misidentified in this court's caption.  The clerk of this court shall amend the caption on this court's docket to conform to the caption in this order.  Bank of Utah indicates that it does not anticipate filing an answering brief or participating in oral argument, if ordered.  Appellant's motion requesting a second extension of time to file the opening brief is granted.  Appellant's Opening Brief and Appendix due: November 24, 2020. (SC).20-40853




11/18/2020BriefFiled Appellant's Opening Brief.  (SC)20-42157




11/18/2020AppendixFiled Joint Appendix Volume I.  (SC)20-42159




11/18/2020AppendixFiled Joint Appendix Volume II.  (SC)20-42160




11/18/2020AppendixFiled Joint Appendix Volume III.  (SC)20-42161




11/18/2020AppendixFiled Joint Appendix Volume IV.  (SC)20-42162




11/18/2020AppendixFiled Joint Appendix Volume V.  (SC)20-42163




11/18/2020AppendixFiled Joint Appendix Volume VI.  (SC)20-42164




11/18/2020AppendixFiled Joint Appendix Volume VII.  (SC)20-42165




11/18/2020AppendixFiled Joint Appendix Volume VIII.  (SC)20-42166




11/18/2020AppendixFiled Joint Appendix Volume IX.  (SC)20-42167




11/18/2020AppendixFiled Joint Appendix Volume X Part 1.  (SC)20-42176




11/18/2020AppendixFiled Joint Appendix Volume X Part 2.  (SC)20-42177




11/18/2020AppendixFiled Joint Appendix Volume XI.  (SC)20-42178




11/18/2020AppendixFiled Joint Appendix Volume XII.  (SC)20-42179




11/18/2020AppendixFiled Joint Appendix Volume XIII. (SC).20-42185




11/18/2020AppendixFiled Joint Appendix Volume XIV. (SC).20-42186




11/18/2020AppendixFiled Joint Appendix Volume XV. Part 1. (SC).20-42189




11/18/2020AppendixFiled Joint Appendix Volume XV. Part 2. (SC).20-42190




11/18/2020AppendixFiled Joint Appendix Volume XV. Part 3. (SC).20-42191




11/18/2020AppendixFiled Joint Appendix Volume XVI. (SC).20-42192




11/18/2020MotionFiled Appellant's Motion to File Supplemental Appendix. (SC).20-42194




11/18/2020AppendixFiled Supplemental Appellant's Appendix. (SC).20-42198




11/19/2020MotionFiled Appellant's Motion to File Supplemental Appendix (Errata). (SC)20-42257




11/20/2020MotionFiled Respondent Northern Nevada Comstock Investments, LLC's Motion for Extension of Time to File Opposition to Appellant's Motion to File Supplemental Appendix. (SC)20-42532




11/30/2020Order/ProceduralFiled Order Granting Motion.  Respondent Northern Nevada Comstock Investments, LLC's motion for an extension of time to file an opposition to appellant's motion for leave to file a supplemental appendix is granted.  Northern Nevada Comstock shall have until December 4, 2020, to file and serve an opposition.  (SC)20-43238




12/04/2020MotionFiled Respondent Comstock's Opposition to Appellant's Motion to File Supplemental Appendix. (SC)20-44074




12/07/2020MotionFiled Respondent Jiangson Duke, LLC's Joinder to Respondent Northern Nevada Comstock Investment, LLC's Opposition to File Supplemental Appendix. (SC)20-44290




12/07/2020MotionFiled Appellant's Reply in Support of Motion to File Supplemental Appendix. (SC)20-44329




12/10/2020Order/ProceduralFiled Order Granting Motion. Appellant has filed a motion for leave to file a supplemental appendix containing a district court order and notice of entry of that order.  Respondent Northern Nevada Comstock Investments, LLC opposes the motion, and respondent Jiangson Duke, LLC joins in the opposition.  Appellant has filed a reply in support of the motion.  The motion is granted.  The supplemental appendix was filed on November 18, 2020. (SC)20-44940




12/16/2020MotionFiled Respondent Northern Nevada Comstock Investment LLC's Motion for Extension of Time for Answering Brief. (SC)20-45501




12/16/2020Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Northern Nevada Comstock Investment LLC's answering brief due: January 19, 2021. (SC)20-45510




12/16/2020MotionFiled Respondent Jiangson Duke, LLC's Joinder in Motion for Extension of Time for Answering Brief. (SC)20-45558




12/16/2020Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Respondent Jiangson Duke, LLC's answering brief due: January 19, 2021. (SC)20-45585




01/15/2021MotionFiled Respondent Northern Nevada Comstock Investments, LLC's Second Motion for Extension of Time to File its Answering Brief. (SC)21-01391




01/19/2021MotionFiled Respondent Jiangson Duke, LLC's Joinder to Respondent Northern Nevada Comstock Investments, LLC's Second Motion for Extension of Time for Answering Brief. (SC)21-01573




01/22/2021Order/ProceduralFiled Order Granting Motion.  Comstock and Jiangson shall have until February 18, 2021, to file and serve the answering brief.  (SC)21-01973




02/18/2021BriefFiled Respondent Northern Nevada Comstock Investments, LLC's Answering Brief. (SC)21-04845




02/18/2021BriefFiled Respondent Jiangson Duke, LLC's Joinder to Respondent Northern Nevada Comstock Investment, LLC's Answering Brief. (SC)21-04860




03/22/2021MotionFiled Appellant's Motion for Extension of Time for Reply Brief (First Request). (SC)21-08137




03/22/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Appellant's Reply Brief due: April 21, 2021. (SC)21-08175




03/22/2021MotionFiled Respondent Comstock's Opposition to Appellant's Motion for Extension of Time for Reply Brief. (SC)21-08176




03/30/2021Order/ProceduralFiled Order.  Appellant's motion for an extension of time to file the reply brief was granted on March 22, 2021.  Thereafter, respondents filed an opposition to the motion.  This court takes no action in regard to the opposition.  (SC)21-09118




04/13/2021MotionFiled Appellant's Motion to Suspend Briefing Schedule or, Alternatively, for a Second Extension of Time for the Reply Brief.  (SC)21-10642




04/14/2021MotionFiled Respondent Comstock's Opposition to Appellant's Motion to Suspend Briefing Schedule or, Alternatively, for a Second Extension of Time for the Reply Brief. (SC)21-10849




04/19/2021MotionFiled Appellant's Reply in Support of Motion to Suspend Briefing Schedule.  (SC)21-11217




04/19/2021MotionFiled Comstock's Supplement to its Opposition to C&A's Motion to Suspend Briefing Schedule or, Alternatively, For a Second Extension of Time for the Reply Brief.  (SC)21-11229




04/21/2021MotionFiled Respondent's (Jiangson Duke, LLC's) Joinder to Northern Nevada Comstock Investment, LLC's Opposition to Suspend Briefing Schedule or, Alternatively, for a Second Extension of Time for the Reply Brief. (SC)21-11519




04/21/2021Notice/IncomingFiled Respondent's (Jiangson Duke,LLC's) Joinder to Northern Nevada Comstock Investment, LLC's Supplement to its Opposition to Motion to Suspend Briefing Schedule or, Alternatively, for a Second Extension of Time for the Reply Brief. (SC)21-11520




04/22/2021Order/ProceduralFiled Order. Appellant has filed a motion to suspend the briefing schedule in this appeal or, alternatively, for a second extension of time to file the reply brief. The motion is granted to the following extent. Appellant's reply brief due: June 21, 2021. (SC)21-11671




06/18/2021MotionFiled Appellant's Motion to Extend Time To File Reply Brief. (SC)21-17616




06/21/2021MotionFiled Respondent Comstock's Opposition to Appellant's Third Motion for Extension of Time for Reply Brief. (SC)21-17843




06/25/2021Order/ProceduralFiled Order Granting Motion.  Appellant shall have until July 21, 2021, to file and serve the reply brief.  (SC)21-18352




07/21/2021MotionFiled Appellant's Motion for Extension of Time for Reply Brief (Fourth Extension). (SC)21-20968




07/23/2021MotionFiled Respondent Comstock's Opposition to Appellant's Fourth Motion for Extension of Time for Reply Brief. (SC)21-21389




07/24/2021MotionFiled Appellant's Reply in Support of Motion for Extension of Time (Reply Brief). (SC)21-21423




07/26/2021Notice/IncomingFiled Respondent Jiangson Duke, LLC's Joinder to Respondent Northern Nevada Comstock Investment, LLC's Opposition to Appellant's Fourth Motion for Extension of Time for Reply Brief. (SC)21-21537




08/02/2021Order/ProceduralFiled Order Granting Motion. Appellant's opposed motion requesting a fourth extension of time to file the reply brief is granted.  Appellant's reply brief due: August 20, 2021. (SC)21-22320




08/19/2021BriefFiled Appellant's Reply Brief. (SC)21-24250




08/19/2021MotionFiled Respondent Comstock's Motion for Leave to File Supplemental Appendix.  (DETACHED SUPPLEMENTAL APPENDIX AND FILED SEPARATELY PER ORDER 9/3/21).  (SC)21-24262




08/19/2021MotionFiled Respondent Comstock's Motion for Leave to File Supplement to Its Answering Brief and Permission to Exceed Page Limit or Type Volume Limitation.  (DETACHED ANSWERING BRIEF AND FILED SEPARTELY PER ORDER FILED 9/3/21).  (SC)21-24265




08/19/2021Case Status UpdateBriefing Completed/To Screening. (SC)


08/25/2021MotionFiled Stipulation Regarding Motion for Leave to File Supplement to Answering Brief and Motion for Leave to File Supplemental Appendix. (SC)21-24780




09/03/2021Order/ProceduralFiled Order Approving Stipulation.  The clerk of this court shall detach the supplemental answering brief attached as exhibit 2 to the motion for leave to file a supplemental answering brief filed on August 19, 2021, and shall file it separately. The clerk shall detach the supplemental appendix from the August 19, 2021, motion for leave to file a supplemental appendix and shall file it separately.  Appellant shall have 14 days from the date of this order to file and serve a supplemental reply brief that does not exceed the page or type volume contained in Comstock's supplemental answering brief, if deemed necessary.  fn1[Comstock's motions filed on August 19, 2021, are denied as moot.]21-25738




09/03/2021BriefFiled Respondent Northern Nevada Comstock Investments, LLC's Supplemental Answering Brief.21-25739




09/03/2021AppendixFiled Respondent Northern Nevada Comstock Investments, LLC's Supplemental Appendix.  (SC)21-25740




09/17/2021BriefFiled Appellant's Supplemental Reply Brief. (SC)21-26969




12/29/2021MotionFiled Appellant's Motion to Consolidate Appeals. (SC)21-37081




01/05/2022MotionFiled Respondent Northern Nevada Comstock's Opposition to C&A Investments Motion to Consolidate Appeals. (SC)22-00402




01/06/2022MotionFiled Respondent, Jiangson Duke LLC's Joinder to Respondent Northern Nevada Comstock Investment, LLC's Opposition to Appellant's Motion to Consolidate Appeals. (SC)22-00626




01/07/2022MotionFiled Appellant's Reply in Support of Motion to Consolidate. (SC)22-00682




01/19/2022Order/ProceduralFiled Order Granting Motions to Consolidate.  Briefing of the appeal in Docket No. 79881 has been completed.  The briefing of the appeal and cross-appeal in Docket No. 83279 shall proceed as currently scheduled in that appeal and cross-appeal.  Nos. 79881/83279.  (SC)22-01842




01/28/2022MotionFiled Respondent Northern Nevada Comstock Investment LLC's Motion for Extension of Time to File Respondent's Answering Brief on Appeal and Opening Brief on Cross Appeal. Nos. 79881/83279 (SC)22-02900




01/28/2022Notice/OutgoingIssued Notice Motion/Stipulation Approved. (Northern Nevada Comstock's Answering Brief/Opening Brief due: March 2, 2022) Nos. 79881/83279 (SC)22-02903




03/02/2022BriefFiled Respondent/Cross Appellant Northern Nevada Comstock Investments, LLC's Answering Brief on Appeal and Opening Brief on Cross-Appeal (83279). Nos. 79881/83279 (SC)22-06719




03/02/2022AppendixFiled Respondent/Cross Appellant Northern Nevada Comstock Investments, LLC's Appendix on Appeal and On Cross-Appeal  - Volume 3 (83279). Nos. 79881/83279 (SC)22-06721




03/02/2022AppendixFiled Respondent/Cross Appellant Northern Nevada Comstock Investments, LLC's Appendix on Appeal and On Cross-Appeal  - Volume 1 (83279). Nos. 79881/83279 (SC)22-06726




03/03/2022Notice/IncomingFiled Respondent/Cross-Appellant Jiangson Duke, LLC's Joinder to Respondent Northern Nevada Comstock Investment, LLC's Answering Brief on Appeal and Opening Brief on Cross-Appeal and NRAP 26.1 Disclosures (83279). Nos. 79881/83279 (SC)22-06794




03/03/2022Notice/IncomingFiled Respondent/Cross-Appellant Jiangson Duke, LLC's Joinder to Respondent Northern Nevada Comstock Investment, LLC's Answering Brief on Appeal and Opening Brief on Cross-Appeal and NRAP 26.1 Disclosures (83279). Nos. 79881/83279 (Duplicate filing) (SC)22-06797




03/30/2022MotionFiled Appellant/Cross-Respondent's Motion to Extend Time for Reply Brief on Appeal and Answering Brief on Cross-Appeal (First Request) (83279). Nos. 79881/83279 (SC)22-09831




03/30/2022Notice/OutgoingIssued Notice Motion/Stipulation Approved. (Appellant/Cross-Respondent's Reply/Answering Brief due: May 2, 2022 (83279)) Nos. 79881/8327922-09834




05/02/2022BriefFiled Appellant's/Cross Respondent's Reply Brief on Appeal and Answering Brief on Appeal (83279). Nos. 79881/83279 (SC)22-13860




05/13/2022MotionFiled Respondent Northern Nevada Comstock Investments, Inc's Motion for Extension of Time to File Respondent's Reply Brief on Cross Appeal (First Request) (83279). Nos. 79881/83279 (SC)22-15288




05/23/2022Order/ProceduralFiled Order Granting Motion. Comstock's reply brief on cross-appeal due: June 15, 2022. Nos. 79881/83279 (SC)22-16233




06/15/2022BriefFiled Respondent/Cross Appellant Northern Nevada Comstock Investments, LLC's Reply Brief on Cross-Appeal (83279). Nos. 79881/83279 (SC)22-19077




06/16/2022Case Status UpdateBriefing Completed. (83279). Nos. 79881/83279.


06/16/2022BriefFiled Respondent/Cross Appelant Jiangson Duke, LLC's Partial Joinder to Respondent/Cross-Appellant Northern Nevada Comstock Investment, LLC's Reply Brief on Cross-Appeal. Nos. 79881/83279 (SC)22-19185




10/11/2022Order/DispositionalFiled Order Affirming (Docket No. 79881), and Affirming in Part, Reversing in Part and Remanding (Docket No. 83279). "ORDER the judgment of the district court in Docket No. 79881 AFFIRMED, the judgement of the district court denying NRCP 60(b) relief in Docket No. 83279 REVERSED AND REMANDED for proceedings consistent with this order, and the judgements of the district court regarding attorney fees and costs in Docket No. 83279 AFFIRMED." fn9 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] RP/DH/MG. Nos. 79881/83279  (SC)22-32073





Combined Case View